Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 1 of 7


                                                                         FILED B      -

                          UM TED STATES DISTRICT COURT                          Y
                          SO U TH ERN D ISTR ICT O F FL OR ID A                                r.
                                                                                                ).
                        CA SE N O .9:18-cv-8103& M IDD LEBR O O K S
                                                                              2E2 102
                                                                            ANGELAE 018
                                                                                                 c;,
                                                                                                   .ji
                                                                           CLERK      NOBLE
                                                                           sao. U S .DIS
  SECUR ITIES M D EX CHA N G E CO >     ISSION ,                               oF/1 .-w.I CX
                                                                                         RB.

        Plaintiff,



  Palm HouseHotel,LLLP,eta1.,

        Defendantsand ReliefDefendants.


         DEFA U LT JU DG G NT O F PER M AM N IN JUN C TIO N AN D O TH ER
             REL IEF A S TO D EFEN DA NT PA LM H O USE H O TEL.LLLP

        The matter before the Courtis Plaintiff Secudties and Exchange Commission's (the
  GGcommission''):(i)M otionforEntryofDefaultJudgmentAgainstDefendantsPalm HouseHotel,
  LLLP ((THH'')andSouthAtlanticRegionalCenter,LLC (:1SARC''),andReliefDefendantUnited
  StatesRegionalEconomicDevelopmentAuthorityLLC,d/b/aEB5 Petition (GIUSREDA');and
  (ii)SupplementalM otionforEntryofDefaultJudgmentAgainstDefendantsJosephJ.W alsh,Sr.
  (1&W alsh''),PHTI,and SARC,and ReliefDefendantUSREDA,forfailtlreto plead orotherwise
  defend.(DE 59;DE 72).DefendantshavenotrespondedtotheCommission'smotionsforentry
  ofdefaultjudpnents.
        Having considered theComm ission'sm otionand therecord,the Courtentezsthefollowing

  fmdingsoffactand conclusionsoflaw:

        1.     On August3,2018,the Com mission filed a ComplaintagainstDefendantsW alsh,

  PHH, SARC, and Robert V.M atthews,and Relief Defendants 160 Royal Palm, LLC and

  USREDA. (D.E.1q.
Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 2 of 7




                OnAugust6,2018,theCom mission served PHH with processby serving itsagent,

  Kara StoverforCop oration Service Company,Registem d AgentforPHH,in accoidance with

  Fed.R.Civ.P.Rule4andFla.Stat.j48.061.(D.E.4).
                On August7,2018,the Commission served SARC with process by serving its

  agent,Laurie HM forRegistered Agents,Inc.,Registered AgentforSA RC,in accordance with

  Fed.R.Civ.P.kule4andFla.Stat.j48.062.(D.E.8q.
         4.     On August7,2018,the Comm ission served USREDA with processby serving its

  agent,LaurieHM forRegistered Agents,Inc.,RegisteredAgentforUSREDA,irlaccordancewith

  Fed.R.Civ.P.Rule4andFla.Stat.j48.062.ED.E.9q.
                PHH'sanswerwasinitially dueon August27,2018,alzd SARC'Sand USREDA 'S

  answers were initially due on August28,2018,but the Courtgranted W alsh's m otion for an

  extension oftim eforPHH,SA RC,andUSREDA torespondtotheCom plaintthrough Septem ber

  28,2018.ED.E.13.)
         6.     PTIH , SAR C, and U SREDA each failed to file an answ er or other responsive

  pleading totheComplaintby the September28,2018 deadlineim posed by theCourt.

         7.     Consequently,theClerk entereddefaultsforfailtlreto plead orotherwise defend as

  toPHH,SARC'
            ,andUSREDA,respectively,brtOctober16,2018II
                                                      D .E.282.
         8.     AsofthedateofthisOrder,PHH,SARC,andU SREDA haveneitheranswered the

  Com mission's Complnint nor otherwise pled irl accordance with the Federal Rules of Civil

  Procedure. They are therefore in default.

         9.     Upon entry of default,the well-pleaded allegations of a complaint are deem ed

  admitted. Buchanan v.Bowman,820 F.2d 359,360 (1111Cir.1987);Nishimatsu Construction
  Co.v.HoustonNat1Bank,515F.2d 1200,1206(5thCir.1975).W henadefendantfailstodefend
                                               2
Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 3 of 7




  an action and adefaulthasbeen entered,hisliability forviolationsofthefederalsecuritieslawsas
                                           .




  allegedinthecom plaint,and thepropriety ofthereliefsought,isdeem ed established. Buchanan,

  820 F.2d at360;M illerv.ParadiseofportRichey,Inc.,75 F.Supp.2d 1342,1346 (M .D.Fla.
  1999).
         ACCORDINGLY,afterdue consideration,itisORDERED AND ADJUDGED thatthe

  Commission'smotionsforentryofdefaultjudgmentagainstPI4H areGRANTED asfollows:
                                                 1.

                               SECTION 10* )AND RULE 10b-5
                      O F TH E SEC UR ITIE S EX CH AN G E A C T O F 1934

         IT IS H ER EBY O RD ERED ,O JUD G ED ,AN D DE CR EED thatPI-IH isperm anently

  reskained and enjoined 9om violating,directly or indirectly,Section 10(b)ofthe Securities
                                                                              '
                                                                          .


  ExchangeActof1934 (tlleifExchangeAct'')(15 U.S.C.j78j('b)jandRule 10b-5 promulgated
  thereunder(17C.F.R.j240.10b-5j,byusilzganymeansorinstrumentalityofinterstateconnrnerce,
  or ofthe m ails,or of any facility of any nationalsecudties exchange,in connection with the

  purchase or sale ofany secudty:

         (a)    toemployany device,scheme,orartificetodefraud;
         @)     to makeanylmtruestatementofamaterialfactorto omitt'
                                                                  o state amaterialfact
                necessaryin orderto m akethestatementsmade,in thelightoftlze circllmstmzces

                tm derw hich they w ere m ade,notm isleading;or

         (c)    to engage in any act,practice,orcourse ofbusinesswhich operates or would
                operate asafraud ordeceitupon anyperson,

  by,directlyorindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  disselninathzg false orm isleading docllm ents,m aterials,or inform ation orm nking,eitherorally or
Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 4 of 7



  in writing, any false or m isleading sttem ent in any comm llnication with any investor or

  prospectiveinvestor,about;

         (a)anyinvestmentstrategyorinvestmentin secudties,
         (b)theprospectsforsuccessofalzyproductorcompany,
         (c)theuseofilwestorfunds,
         (d)compensationtoanyperson,
         (e)thequalifkationsofconkolpersonstoadviseinvestors,or
         (9 themisappropdation ofinvestorfhndsorinvestmentproceeds.
         IT IS FURTH ER ORDERED,ADJUDGED,AND DECREED that,as provided in

  FederalRuleofCivilProcedure65(d)(2),theforegoingparagraph alsobindsthefollowing who
  receiveactualnoticeofthisJudpnentbypersonalserviceorotherwise:(a)P'
                                                                    HH'soo cers,agents,
  servants,employees,and attorneys;and ('
                                        b)otherpersonsin activeconcertorparticipation with
  PHH orwithanyonedescdbedin (a).
                                             II.

                     SECTION 17fa)OF TIIE SECURITIES ACT OF 1933

         IT IS HEREBY FURTHER ORDERED,ADJUDGED,AND DECREED thatPHH is

  permanently restràined and enjoined fn'orrïviolating Section 17(a)ofthe SecudtiesActof1933
  (theltsecudtiesAct'')g15U.S.C.j77q(a)qin theofferorsaleofany secttdtyby theuseofany
  meansorinstnzmentsoftransportation orcomm lmication in interstate comm erce orby useofthe

  m ails,directly orindirectly:

                 toemploy any device,scheme,orartifceto defraud;




                                              4
Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 5 of 7




         (2)    toobtainmoneyorpropertybymeansofanylmtruestatementofamatedalfactor
                any om ission of a m atedalfactnecessary to m ake the statem ents m ade,in lightof

                thecircllmstancestmderwhich they werem ade,notmisleading;or

                to engage in any kansaction,practice,orcotlrseofbusinesswlnich operatesor

                would operate asafraud ordeceitupontheptlrchaser,

  by,directlyorindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  dissem inating falseormisleadingdocllm ents,materials,orinformation ormnking,eitherorally or

  in wdting, any false or m isleading statem ent in any commllnication with any investor or

  prospective investor,about:

         (a)anyinvesu entstrategyorinvesM entin secudties,
         (b)theprospectsforsuccessofanyproductorcompany,
         (c)theuseofinvestorftmds,
         (d)compensationtoanyperson,
         (e)thequalitkationsofconkolpersonstoadviseinvestors,or
         (9 themisappropdationofinvestorfnndsorinves% entproceeds.
         IT IS FURTHER ORDERED,ADJUDGED ,AND DECREED that,as provided in

  FederalRuleofCivilProcedure65(d)(2),'theforejoing pàragràph alsobindsthe'
                                                                          followingwho
  receiveactualnoticeoftllisFinalJudgmentbypersonalserviceorothem ise:(a)PHH'soo cers,
  agents,servants,employees,andattomeys;and(b)otherpersonsin activeconcertorparticipation
  withPHTIorwith anyonedescribedin(a).
Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 6 of 7




                                             111.

                         D ISG O R G EM E N T A ND C B qL PEN AL TY

        IT IS FURTH ER ORDERED AND ADJUDGED thatPHH shallpay disgorgem entof

  ill-gotten gairls,prejudgmentinterestthereon,andacivilpenaltyplzrsuantto Section 20(d)ofthe
  Secudties Act,15 U.S.C.j 77t(d),and Section 21(d)(3).ofthe Exchange Act, 15 U.S.C.j
  78u(d)(3). The Courtshalldeterminethenmotmtsofthedisgorgementand civilpenalty upon
  m otion oftheComm ission.Any suchm otion shallbefiledby the Com mission withintwenty days

  ofthe forthcoming orderclosingthiscase.

                                             157.

                             R ETEN TIO N O F JUR ISD ICTIO N

         IT ISFURTM R ORDERED AND ADJUDGED thatthisCourtshallretainjudsdiction
  oftllism atterforthepurposesofenforcing theterm softllisJudgm ent.




                               RULE 54* )CER TIFICA TION

         Therebeingnojustreason fordelay,puzsuantto Rule541)oftheFederalRulesofCivil
  Proceduze,theClerk isorderedtoenterthisDefaultJudgmentforthwith andwithoutfurthernotice.




                                               6
Case 9:18-cv-81038-DMM Document 75 Entered on FLSD Docket 12/20/2019 Page 7 of 7




                                          W .

                                    C ON CLU SIO N

        Accordingly,itis hereby ORDERED and ADJUDGED that,consistentwith thisorder,

  FINAL DEFAULT JUDGM ENT isentered againstDefendantPalm House Hotel,LLLP.



        SIGN ED in Cham bers atW estPnlm Beach,Flodda,this    ay of ecem ber,2019.




                                                 O    D M .M ID DLEBR OO K S
                                                UN TED STATES DISTRICT JUDGE
  cc:   Cotm selofRecord;
        Palm H ouse H otel,LLLP
        9250 BelvedereRoad
        Suite 101
        RoyalPalm Beach,FL 33411
        PR O SE
